 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 908 
In the House of Representatives, U. S.,

November 19, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2781) to amend the Wild and Scenic Rivers Act to designate segments of the Molalla River in Oregon, as components of the National Wild and Scenic Rivers System, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2781) to amend the Wild and Scenic Rivers Act to designate segments of the Molalla River in Oregon, as components of the National Wild and Scenic Rivers System, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
